Case 1:18-cv-01428-MKB-VMS Document 69 Filed 02/21/20 Page 1 of 2 PageID #: 3316



  James A. Harrod                                      Ralph C. Ferrara
  Bernstein Litowitz Berger & Grossmann LLP            Proskauer Rose LLP
  1251 Avenue of the Americas                          1001 Pennsylvania Ave., N.W.
  New York, New York 10020                             Suite 600 South
 (212) 554-1400                                        Washington, DC 20004
                                                      (202)416-6800


 By ECF Filing

 February 21, 2020

 The Honorable Margo K. Brodie
 United States District Judge for the Eastern District of New York
 United States Courthouse
 225 Cadman Plaza East
 Brooklyn, New York 11201

                            In re Henry Schein, Inc. Securities Litigation,
                                   No. 1:18-cv-01428-MKB-VMS

 Dear Judge Brodie:

         We represent the parties to the above-captioned putative securities class action. We
 previously wrote to the Court on November 1, 2019 to ask the Court to defer ruling on
 defendants' motion seeking partial reconsideration of the Court's decision on defendants' motion
 to dismiss the case. (ECF No. 67.) That same day, the Court issued a text entry on the docket
 removing the reconsideration motion from the motion calendar and directing the parties to report
 back to the Court by February 21, 2020.

         The parties wish to report that they have agreed in principle to a resolution of this matter,
 subject to various conditions, including certain discovery, the drafting and execution of a
 definitive settlement agreement, and Court approval. The parties propose to report back to the
 Court in writing by no later than April 30, 2020 concerning the progress of documenting the
 proposed settlement. Furthermore, in light of the resolution, the parties respectfully request that
 the Court continue the stay in this matter pending the submission of a motion for preliminary
 approval of the proposed settlement.
Case 1:18-cv-01428-MKB-VMS Document 69 Filed 02/21/20 Page 2 of 2 PageID #: 3317




          We thank the Court for its consideration of this request. We will make ourselves
  available at the Court's convenience if Your Honor has any questions about the foregoing.

         Respectfully,



 /s/James A. Harrod                                  /s/Ralph C. Ferrara
       James A. Harrod                                      Ralph C. Ferrara

  cc:    The Honorable Vera M. Scanlon




                                                 2
  1 14128266v2
